Citation Nr: 1217646	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-39 180	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.  

2.  The propriety of the finding that the Veteran was a fugitive felon resulting in the termination of Department of Veterans Affairs disability compensation for the period from April 16, 2007, to August 14, 2007, and the creation of an overpayment. 

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to August 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been presented to reopen a claim of service connection for posttraumatic stress disorder, and denied the claim on the merits.  

This matter is also before the Board on appeal of an administrative determination in February 2009 by the RO to terminate the Veteran's VA disability compensation for the period from April 16, 2007, to August 14, 2007, which created an overpayment, on the basis that the Veteran was found to be a fugitive felon.

In November 2009, the Veteran canceled his request for a hearing before a Veterans Law Judge. 


FINDING OF FACT

According to the Social Security Administration, the Veteran died in April 2012 before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in April 2012, before the Board promulgated a decision on the Veteran's appeal. 

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g). 

As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal. 

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a). 





The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

As the Veteran died before the Board promulgated a decision, the appeal of the claims of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder and of the propriety of the finding that the Veteran was a fugitive felon resulting in the termination of VA disability compensation for the period from April 16, 2007, to August 14, 2007, and the creation of an overpayment, is dismissed. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


